Exhibit 10.4

 

FIRST FINANCIAL BANK

BOARD OF DIRECTORS 2005 DEFERRED COMPENSATION PLAN

 

AMENDMENT NO. 1

 

WHEREAS, First Financial Bank (the “Company”) maintains the First Financial Bank
2005 Executive Deferred Compensation Plan (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan to freeze participation and cease
deferrals of compensation under the Plan effective as of the closing date of the
merger of the Company with Willow Grove Bank (the “Closing Date”); and

 

WHEREAS, the Company has the authority under Paragraph 13 of the Plan to amend
the Plan.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of the Closing Date, as
follows:

 

1.     Paragraph 4.1 of the Plan is hereby amended by adding the following new
sentence to the end thereof:

 

“Notwithstanding anything herein to the contrary, as of the closing date of the
merger of the Company with Willow Grove Bank (the “Closing Date”), no
Compensation shall be deferred under the Plan.”

 

2.     Paragraph 16 shall be amended by adding the following new paragraph to
the end thereof:

 

“12.7               Plan Frozen.  Notwithstanding anything herein to the
contrary, any and all provisions of the Plan shall be interpreted consistent
with the fact that the Plan has been frozen effective as of the Closing Date.”

 

3.     In all other respects, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment No. 1 is hereby executed this 24th day of
August, 2005.

 

 

FIRST FINANCIAL BANK

 

By:

/s/ Donna M. Coughey

 

 

Name: Donna M. Coughey

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2

 

to the

 

FIRST FINANCIAL BANK

BOARD OF DIRECTORS 2005 DEFERRED COMPENSATION PLAN

 

WHEREAS, First Financial Bank maintained the First Financial Bank Board of
Directors 2005 Deferred Compensation Plan (the “Plan”);

 

WHEREAS, First Financial Bank merged with and into Willow Grove Bank (the
“Bank”), pursuant to the Agreement and Plan of Merger dated January 20, 2005, by
and between Chester Valley Bancorp Inc. and Willow Grove Bancorp, Inc. (the
“Merger”);

 

WHEREAS, in connection with the Merger, the Plan was amended to freeze
participation and to cease further deferrals of compensation;

 

WHEREAS, Section 5.2 of the Plan provides that any amounts credited to the
Account of a Participant or Inactive Participant shall accrue interest
compounded annually;

 

WHEREAS, the Bank, as successor employer, wishes to amend the Plan to provide
that amounts deferred by a Participant or an Inactive Participant may be
invested in the hypothetical investment choices as offered under the Willow
Grove Bancorp, Inc. Deferred Compensation Plan (the “Willow Grove Plan”), as
such investment elections may exist from time to time; and

 

WHEREAS, the Board of Directors of the Bank has the authority under Section 10
of the Plan to amend the Plan.

 

NOW THEREFORE, effective the date this amendment is executed, the Plan is hereby
amended, as follows:

 

1.             In the cover page of the Plan the reference to “First Financial
Bank” is changed to “Willow Grove Bank.”

 

2.             All references in the Plan to “First Financial Bank” are changed
to “Willow Grove Bank.”

 

3.             Section 2.1(f) of the Plan is amended and restated in its
entirety as follows:

 

“Company” refers to Willow Grove Bank.

 

--------------------------------------------------------------------------------


 

4.             Section 5.2 of the Plan is amended to read in its entirety as
follows:

 

5.2           Investment of Account Balances.

 

(a)           Interest Accruals.  Any amounts credited to the Account of a
Participant or Inactive Participant as a result of the deferral of all or part
of his or her Compensation shall accrue interest compounded annually, until such
time as the Participant or Inactive Participant shall elect another Investment
Choice as provided below.  The accrual of interest begins and the compounding of
interest occurs on January 1 of each Plan Year, except for the first Plan Year,
where the compounding of interest shall begin on the Effective Date.  The rate
at which interest accrues shall be equal to the average of the three-month LIBOR
for the calendar year preceding the Plan Year plus 360 basis points, or such
higher rate established by the Committee provided, however, that in no event
shall the rate be less than five percent (5%) nor greater than twelve percent
(12%).  If the full amount of such interest accruals are allocated to a
Participant’s Account, any federal, state, or local income or employment tax
consequences attributable to interest accruals under this Section 5.2 shall be
borne by or inure to the benefit of the Company.  If the Company establishes a
rabbi trust for all or a portion of the amounts credited to a Participant’s
Account, their earnings or losses on such credited amounts shall be determined
under that trust agreement.

 

(b)           Hypothetical Investment Choices.  The Committee shall establish
one or more hypothetical investment choices (“Investment Choices”) under this
Plan and may add to or change or discontinue any Investment Choice included in
the list of available Investment Choices in its absolute discretion; however,
the Plan may not offer the common stock of Willow Grove Bancorp, Inc. as an
Investment Choice.  An Investment Choice must qualify as a notional investment
measure that qualifies as a predetermined actual investment within the meaning
of Treasury Regulation Section 31.3121(v)(2)-(1)(d)(2), which generally will
require an Investment Choice to be an actual available investment (for example,
a mutual fund or common stock and not based on the greater of the rate of return
of two or more actual investments).

 

(c)           Allocation and Reallocation of Investment Choices.  A Participant
may allocate amounts credited to his or her Account to one or more of the
Investment Choices authorized under the Plan.  Subject to the rules established
by the Committee, a Participant may reallocate amounts credited to his or her
Account (to be effective as soon as administratively practicable) to one or more
of such Investment Choices, by filing with the Committee a notice, in such form
as may be specified by the Committee.  The Committee may restrict allocations or
reallocations by specified Participants into or out of specified Investment
Choices or specify minimum amounts that may be allocated or reallocated by a
Participant; however, any such allocation or reallocation shall be made in
accordance with all applicable provisions of the Exchange Act and the
regulations promulgated thereunder, including but not limited to,
Section 16(b) and the regulations thereunder.

 

2

--------------------------------------------------------------------------------


 

(d)           Investment Return.  In order to simulate an investment return for
the amounts held in each Participant’s Account, the account balance shall be
reduced for the reasonable transaction costs associated with the Participant’s
investment directions and be adjusted to recognize the hypothetical income,
appreciation and depreciation generated by the hypothetical investments that the
Account is deemed to be invested in.

 

(e)           Trust.  The Committee has deposited in the Trust Agreement for the
Willow Grove Bancorp, Inc. Deferred Compensation Plan, which is designed to
constitute a “rabbi trust,” amounts of cash or other property in an amount not
exceeding the amount of the Company’s obligations with respect to the
Participants’ Account established under this Section 5.2.

 

5.             Section 10.1 of the Plan is hereby amended to add the last
sentence at the end thereof:

 

Notwithstanding anything in the Plan to the contrary, the Board of Directors of
the Company may amend in good faith any terms of the Plan, including
retroactively, in order to comply with Section 409A of the Code.

 

6.             All capitalized terms used but not defined herein shall have the
meaning as set forth in the Plan.

 

7.             In all other respects, the provisions of the Plan shall remain in
full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed this 25th day of
October 2005.

 

 

WILLOW GROVE BANK

 

 

 

 

 

By:

/s/ Donna M. Coughey

 

 

 

Donna M. Coughey

 

 

President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

FIRST FINANCIAL BANK

 

BOARD OF DIRECTORS 2005 DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

FIRST FINANCIAL BANK

BOARD OF DIRECTORS 2005 DEFERRED COMPENSATION PLAN

 

First Financial Bank hereby establishes the First Financial Bank Board of
Directors 2005 Deferred Compensation Plan effective January 1, 2005.

 


1.             PURPOSE


 

The primary purpose of the Plan is to provide deferred compensation to the
non-employee members of the First Financial Bank (“Company”) Board of Directors,
through an unfunded “top hat” arrangement exempt from the fiduciary, funding,
vesting, and plan termination insurance provisions of Title I and Title IV of
ERISA (“Top Hat”).  The Company has adopted this Plan to provide those members
of the Board of Directors of the Company who are not also employees of the
Company with the opportunity to defer part or all of their Compensation.

 


2.             DEFINITIONS AND CAPITALIZED TERMS


 


2.1.         WHEN USED IN THIS PLAN DOCUMENT, THE CAPITALIZED TERMS SET FORTH IN
ALPHABETICAL ORDER HEREIN HAVE THE DEFINITIONS SPECIFIED BELOW UNLESS THE
CONTEXT IN WHICH THE TERM APPEARS CLEARLY REQUIRES A DIFFERENT MEANING.


 


A.             “ACCOUNT” REFERS TO THE BOOKKEEPING ENTRIES ESTABLISHED AND
MAINTAINED BY THE COMPANY OR THE COMMITTEE FOR THE PURPOSE OF RECORDING (I) THE
AMOUNTS OF COMPENSATION DEFERRED BY A DIRECTOR UNDER THIS PLAN, (II) ANY
INVESTMENT EARNINGS, LOSSES, INTEREST ACCRUALS, ADMINISTRATIVE EXPENSES, ETC.
WITH RESPECT TO THOSE AMOUNTS, AND (III) ANY DISTRIBUTIONS TO A DIRECTOR OR
BENEFICIARY.


 


B.             “BENEFICIARY” REFERS TO THE PERSON OR ENTITY SELECTED TO RECEIVE
ANY PORTION OF A DIRECTOR’S ACCOUNT THAT HAS NOT BEEN DISTRIBUTED FROM THE PLAN
AT THE TIME OF THE DIRECTOR’S DEATH.  SUCH DESIGNATION SHALL BE ON A FORM
PROVIDED OR APPROVED BY THE PLAN ADMINISTRATOR, AND SUCH DESIGNATION SHALL BE
EFFECTIVE WHEN THE FORM IS RECEIVED BY THE COMMITTEE.  IF A DIRECTOR FAILS TO
DESIGNATE A BENEFICIARY OR NO DESIGNATED BENEFICIARY SURVIVES THE DIRECTOR, OR,
IF NOT A NATURAL PERSON, DOES NOT CONTINUE IN EFFECT THE PLAN ADMINISTRATOR WILL
DIRECT PAYMENT OF BENEFITS TO THE DIRECTOR’S SPOUSE, IF THE DIRECTOR IS MARRIED
AT THE DATE OF HIS OR HER DEATH; OR TO THE DIRECTOR’S ESTATE, IF THE DIRECTOR IS
NOT MARRIED AT THE TIME OF HIS OR HER DEATH.  FOR PURPOSES OF THIS SUBSECTION, A
DIRECTOR WHO IS LEGALLY SEPARATED OR WHO HAS BEEN ABANDONED WITHIN THE MEANING
OF STATE LAW SHALL NOT BE REGARDED AS MARRIED.  IN THE EVENT OF A CONFLICT
BETWEEN THE DESIGNATION OF BENEFICIARY HEREUNDER AND THE DESIGNATION OF
BENEFICIARY UNDER A PARTICIPANT’S WILL, THE DESIGNATION OF BENEFICIARY HEREUNDER
SHALL GOVERN.  IF THE PARTICIPANT IS MARRIED AND HE OR SHE AND HIS OR HER SPOUSE
AS APPLICABLE, DIE UNDER CIRCUMSTANCES UNDER WHICH THE SURVIVOR CANNOT BE
DETERMINED, IT SHALL BE PRESUMED THAT THE PARTICIPANT WAS THE SURVIVOR.


 


C.             “BOARD” REFERS TO THE BOARD OF DIRECTORS OF THE COMPANY.


 


D.             “CODE” REFERS TO THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME, AND SUCCESSOR CODES THERETO AS AMENDED.

 

--------------------------------------------------------------------------------


 


E.             “COMMITTEE” REFERS TO THE ADMINISTRATIVE COMMITTEE ESTABLISHED
PURSUANT TO SECTION 11.1 THAT ACTS ON BEHALF OF THE COMPANY IN DISCHARGING THE
COMPANY’S DUTIES AS THE PLAN ADMINISTRATOR.  NOTWITHSTANDING ANY OTHER PROVISION
OF THE PLAN DOCUMENT, ANY MEMBER OF THE COMMITTEE OR ANY OTHER OFFICER OR
EMPLOYEE OF THE COMPANY WHO EXERCISES DISCRETION OR AUTHORITY ON BEHALF OF THE
COMPANY SHALL NOT BE A FIDUCIARY OF THE PLAN MERELY BY VIRTUE OF HIS OR HER
EXERCISE OF SUCH DISCRETION OR AUTHORITY.  THE BOARD SHALL IDENTIFY THE COMPANY
OFFICERS WHO SHALL SERVE AS MEMBERS OF THE COMMITTEE.  BECAUSE THIS PLAN IS A
“TOP HAT” ARRANGEMENT, NEITHER THE COMPANY NOR THE COMMITTEE SHALL BE SUBJECT TO
THE FIDUCIARY DUTIES IMPOSED BY ERISA.


 


F.              “COMPANY” REFERS TO FIRST FINANCIAL BANK.


 


G.             “COMPENSATION” REFERS TO DIRECTOR’S FEES FOR SERVICE AS A
DIRECTOR.


 


H.             “DIRECTOR” REFERS TO A MEMBER OF THE BOARD OF DIRECTORS WHO IS
NOT AN EMPLOYEE OF THE COMPANY.


 


I.              “DISABILITY” REFERS TO WHEN A PARTICIPANT (I) IS UNABLE TO
ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS, OR (II) IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER..


 


J.              “EFFECTIVE DATE” REFERS TO JANUARY 1, 2005.


 


K.             “ERISA” REFERS TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED FROM TIME TO TIME.


 


L.              “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, AND ANY VALID REGULATIONS ISSUED THEREUNDER.


 


M.            “INACTIVE PARTICIPANT” REFERS TO A DIRECTOR WHO DEFERRED
COMPENSATION UNDER THE PLAN DURING A PREVIOUS PLAN YEAR BUT WHO DOES NOT DEFER
ANY COMPENSATION PAYABLE DURING THE CURRENT PLAN YEAR, AND TO A PARTICIPANT WHO
HAS HAD A TERMINATION OF SERVICE BUT STILL HAS A VESTED, ACCRUED BENEFIT.


 


N.             “PARTICIPANT” REFERS TO A DIRECTOR WHO ELECTS TO DEFER UNDER THE
PLAN PART OR ALL OF HIS OR HER COMPENSATION EARNED DURING THE APPLICABLE PLAN
YEAR.


 


O.             “PLAN” SHALL MEAN THIS FIRST FINANCIAL BANK BOARD OF DIRECTORS
2005 DEFERRED COMPENSATION PLAN, AS AMENDED FROM TIME TO TIME.


 


P.             “PLAN ADMINISTRATOR” REFERS TO THE COMPANY.


 


Q.             “PLAN YEAR” REFERS TO THE CALENDAR YEAR.

 

2

--------------------------------------------------------------------------------


 


R.              “SECURITIES ACT” REFERS TO THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY VALID REGULATIONS ISSUED THEREUNDER.


 


S.             “SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS” REFERS TO AN ANNUAL
INSTALLMENT PAYMENT OVER THE NUMBER OF YEARS SELECTED BY THE PARTICIPANT IN
ACCORDANCE WITH THIS PLAN, CALCULATED AS FOLLOWS:  THE ACCOUNT OF A PARTICIPANT
SHALL BE CALCULATED AS OF THE LAST DAY OF A MONTH; AND THE ANNUAL INSTALLMENT
SHALL BE CALCULATED BY MULTIPLYING THE BALANCE BY A FRACTION, THE NUMERATOR OF
WHICH IS ONE, AND THE DENOMINATOR OF WHICH IS THE REMAINING NUMBER OF ANNUAL
INSTALLMENTS DUE TO THE PARTICIPANT.


 


T.              “TERMINATION OF SERVICE” REFERS TO A DIRECTOR’S CEASING TO BE A
MEMBER OF THE BOARD.


 


3.             ELIGIBILITY


 


3.1.         THE BOARD.  THE NON-EMPLOYEE MEMBERS OF THE BOARD ARE ELIGIBLE TO
PARTICIPATE IN THE PLAN.


 


4.             DEFERRAL OF COMPENSATION


 


4.1.         ELECTION TO DEFER.  A DIRECTOR MAY ELECT TO DEFER THE RECEIPT OF
COMPENSATION BY COMPLETING A DEFERRAL ELECTION FORM PROVIDED OR APPROVED BY THE
COMPANY OR COMMITTEE. PURSUANT TO THE DEFERRAL ELECTION FORM, A DIRECTOR MAY
ELECT TO DEFER ANY WHOLE PERCENTAGE, UP TO 100% OF HIS OR HER COMPENSATION.  AT
THE TIME A DIRECTOR COMPLETES A DEFERRAL ELECTION FORM, THE DIRECTOR MAY
DESIGNATE IN WRITING A SPECIFIC DATE UPON THE OCCURRENCE OF WHICH THE
COMPENSATION DEFERRED FOR ANY PLAN YEAR, ADJUSTED UNDER SECTION 5 BELOW, SHALL
BE DISTRIBUTED FROM THE DIRECTOR’S ACCOUNT AND THE RATE AND FORM OF THE
DISTRIBUTION.


 


4.2.         DATE AND NOTICE OF DEFERRAL ELECTION.  A DIRECTOR MUST SUBMIT HIS
OR HER DEFERRAL ELECTION FORM TO THE COMMITTEE NO LATER THAN THE LAST DAY OF THE
DEFERRAL ELECTION PERIOD WHICH SHALL BE THE NINETY-DAY PERIOD ENDING ON THE LAST
DAY PRECEDING THE CALENDAR YEAR IN WHICH THE ELIGIBLE DIRECTOR WILL RENDER THE
SERVICES FOR WHICH HE OR SHE WILL EARN ANY PART OF THE COMPENSATION PAYABLE TO
THE DIRECTOR FOR SERVICE DURING THAT YEAR (“DEFERRAL ELECTION PERIOD”).  FOR THE
INITIAL PLAN YEAR OF THE PLAN, THE FIRST DEFERRAL ELECTION PERIOD SHALL END NO
EARLIER THAN DECEMBER 31, 2004.  THE DEFERRAL ELECTION PERIOD, IN WHICH A
DEFERRAL ELECTION OF A DIRECTOR THAT IS MADE IN THE DIRECTOR’S FIRST YEAR AS A
DIRECTOR WHERE THE INDIVIDUAL BECOMES A DIRECTOR AFTER THE DEFERRAL ELECTION
PERIOD FOR A PARTICULAR YEAR (“NEW DIRECTOR ELECTION”), SHALL END NO EARLIER
THAN 30 DAYS AFTER HIS OR HER FIRST DATE OF BECOMING A DIRECTOR.  A NEW DIRECTOR
ELECTION SHALL BE EFFECTIVE WITH RESPECT TO COMPENSATION PAID AFTER THE END OF
THE DIRECTOR’S INITIAL ELECTION PERIOD.


 


4.3.         MULTIPLE ELECTIONS.  AN ELECTION TO DEFER COMPENSATION SHALL BE
EFFECTIVE ON THE DATE A DIRECTOR DELIVERS A COMPLETED DEFERRAL ELECTION FORM TO
THE COMMITTEE; PROVIDED, HOWEVER, THAT, IF THE DIRECTOR DELIVERS ANOTHER
PROPERLY COMPLETED DEFERRAL ELECTION FORM FOR THE COMMITTEE PRIOR TO THE CLOSE
OF THE DEFERRAL ELECTION PERIOD DESCRIBED IN SECTION 4.2, THE DEFERRAL ELECTION
ON THE FORM BEARING THE LATEST DATE SHALL CONTROL.  AFTER THE LAST DAY OF THE
ELECTION PERIOD, THE CONTROLLING ELECTION MADE PRIOR TO THE CLOSE OF THE PERIOD
SHALL BE IRREVOCABLE.  EXCEPT WITH RESPECT TO A NEW DIRECTOR ELECTION IN ORDER
TO DEFER ANY PORTION OF COMPENSATION EARNED IN ANY

 

3

--------------------------------------------------------------------------------


 


CALENDAR YEAR, A DIRECTOR MUST SUBMIT AT LEAST ONE COMPLETED DEFERRAL ELECTION
FORM DURING THE DEFERRAL ELECTION PERIOD.


 


4.4.         NO DEFERRAL ADJUSTMENTS.  AFTER AN ANNUAL ELECTION HAS TAKEN EFFECT
FOR ANY PLAN YEAR, A PARTICIPANT MAY NOT INCREASE OR DECREASE THE PERCENTAGE OF
COMPENSATION TO BE DEFERRED DURING THAT PLAN YEAR; PROVIDED, HOWEVER, THAT IF A
PARTICIPANT IS DETERMINED TO BE DISABLED, HE OR SHE SHALL BE EXCUSED FROM ANY
DEFERRALS FOR THE REMAINDER OF HIS OR HER DISABILITY, ALTHOUGH SUCH PERSON SHALL
OTHERWISE REMAIN A PARTICIPANT.


 


5.             DEFERRED COMPENSATION ACCOUNTS


 


5.1.         MAINTENANCE OF ACCOUNTS.  THE PLAN ADMINISTRATOR SHALL MAINTAIN ONE
OR MORE ACCOUNTS WITH RESPECT TO ANY COMPENSATION DEFERRED BY A DIRECTOR UNDER
SECTION 4 ABOVE.  THE PLAN ADMINISTRATOR SHALL CREDIT THE ACCOUNT WITH THE FULL
AMOUNT OF COMPENSATION DEFERRED IN ANY PAYMENT PERIOD.  IF THE COMPENSATION
DEFERRED IS SUBJECT TO FEDERAL OR STATE EMPLOYMENT TAXES (E.G., TAXES UNDER THE
FEDERAL INSURANCE CONTRIBUTIONS ACT OR FEDERAL UNEMPLOYMENT TAX ACT), SAID TAXES
SHALL BE WITHHELD AND DEDUCTED FROM A PORTION OF THE DIRECTOR’S COMPENSATION NOT
DEFERRED UNDER THIS PLAN.  A PARTICIPANT OR INACTIVE PARTICIPANT SHALL BE FULLY
VESTED AT ALL TIMES IN AMOUNTS DEFERRED UNDER SECTION 4 ABOVE, AS ADJUSTED FOR
ANY INTEREST ACCRUALS, ADMINISTRATIVE EXPENSES, OR DISTRIBUTIONS AS DESCRIBED
BELOW.


 


5.2.         INTEREST ACCRUALS.  ANY AMOUNTS CREDITED TO THE ACCOUNT OF A
PARTICIPANT OR INACTIVE PARTICIPANT AS A RESULT OF THE DEFERRAL OF ALL OR PART
OF HIS OR HER COMPENSATION SHALL ACCRUE INTEREST COMPOUNDED ANNUALLY.  THE
ACCRUAL OF INTEREST BEGINS AND THE COMPOUNDING OF INTEREST OCCURS ON JANUARY 1
OF EACH PLAN YEAR, EXCEPT FOR THE FIRST PLAN YEAR, WHERE THE COMPOUNDING OF
INTEREST SHALL BEGIN ON THE EFFECTIVE DATE.  THE RATE AT WHICH INTEREST ACCRUES
FOR ANY PLAN YEAR SHALL EQUAL THE AVERAGE OF THE 3-MONTH LIBOR FOR THE CALENDAR
YEAR PRECEDING THE PLAN YEAR, PLUS 360 BASIS POINTS, OR SUCH HIGHER RATE
ESTABLISHED BY THE COMMITTEE PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE RATE
BE LESS THAN FIVE PERCENT (5%) NOR GREATER THAN TWELVE PERCENT (12%).  IF THE
FULL AMOUNT OF SUCH INTEREST ACCRUALS ARE ALLOCATED TO A PARTICIPANT’S ACCOUNT,
ANY FEDERAL, STATE, OR LOCAL INCOME OR EMPLOYMENT TAX CONSEQUENCES ATTRIBUTABLE
TO INTEREST ACCRUALS UNDER THIS SECTION 5.2 SHALL BE BORNE BY OR INURE TO THE
BENEFIT OF THE COMPANY.  IF THE COMPANY ESTABLISHES A RABBI TRUST FOR ALL OR A
PORTION OF THE AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNT, THEIR EARNINGS OR
LOSSES ON SUCH CREDITED AMOUNTS SHALL BE DETERMINED UNDER THAT TRUST AGREEMENT.


 


5.3.         UNPAID BALANCES.  THE UNPAID BALANCE OF ALL ACCOUNTS PAYABLE UNDER
THE PLAN SHALL CONTINUE TO BE CREDITED WITH THE ACCRUALS OF INTEREST AS
DESCRIBED IN SECTION 5.2 ABOVE.


 


6.             IN-SERVICE WITHDRAWALS


 


6.1.         WITHDRAWALS ON PREVIOUSLY SPECIFIED DATES.  PRIOR TO THE
TERMINATION OF HIS OR HER EMPLOYMENT, A PARTICIPANT SHALL RECEIVE A WITHDRAWAL
OF AMOUNTS DEFERRED IN A PARTICULAR PLAN YEAR UPON THE OCCURRENCE OF THE DATE
AND PURSUANT TO THE FORM SPECIFIED IN HIS OR HER DEFERRAL ELECTION FORM FOR THAT
PLAN YEAR, UNDER SECTION 4.1 ABOVE, TO THE EXTENT THAT SUCH AMOUNTS HAVE NOT
BEEN DISBURSED UNDER THIS SECTION 6 PRIOR TO THAT DATE.

 

4

--------------------------------------------------------------------------------


 


6.2.         OTHER WITHDRAWALS.  PRIOR TO THE TERMINATION OF HIS OR HER SERVICE
AS A DIRECTOR, DISABILITY, OR AN INCOME TAX OBLIGATION DISTRIBUTION, A
PARTICIPANT MAY NOT WITHDRAW ANY FUNDS FROM HIS OR HER ACCOUNT, EXCEPT AS
PROVIDED IN SECTION 6.1.


 


6.3.         TERMINATION OF SERVICE.  SUBJECT TO A PARTICIPANT’S OR INACTIVE
PARTICIPANT’S ELECTION OF A DISTRIBUTION DATE AND FORM UNDER SECTION 4.1, UPON
THE TERMINATION OF SERVICE OF A PARTICIPANT OR INACTIVE PARTICIPANT, THE COMPANY
SHALL DISTRIBUTE HIS OR HER ACCOUNT UNDER THE PLAN, IN EITHER (I) A SINGLE LUMP
SUM OR (II) SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD OF FIFTEEN
YEARS.  SUCH SELECTION MUST BE MADE AT THE TIME THE DEFERRALS ARE ELECTED TO BE
MADE IN SECTION 4.1; IN THE ABSENCE OF A TIMELY ELECTION, PAYMENTS SHALL BE MADE
ON SUBSTANTIALLY EQUAL INSTALLMENTS OVER A FIFTEEN-YEAR PERIOD COMMENCING ON THE
START DATE.  THE PAYMENT FROM THE ACCOUNT SHALL OCCUR OR COMMENCE AS SOON AS
ADMINISTRATIVELY FEASIBLE AFTER THE TERMINATION OF SERVICE OCCURS (“START
DATE”).


 


6.4.         DEATH PRIOR TO COMMENCEMENT OF DISTRIBUTIONS.  UPON THE DEATH OF A
PARTICIPANT OR INACTIVE PARTICIPANT PRIOR TO THE COMMENCEMENT OF ANY
DISTRIBUTION UNDER SECTION 6.3 ABOVE, THE ACCOUNTS OF SUCH PARTICIPANT OR
INACTIVE PARTICIPANT SHALL BE DISTRIBUTED TO HIS OR HER BENEFICIARY IN A LUMP
SUM.  THE PAYMENT FROM THE ACCOUNTS SHALL OCCUR AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER THE DEATH OF THE PARTICIPANT OR INACTIVE PARTICIPANT.


 


6.5.         DEATH AFTER COMMENCEMENT OF DISTRIBUTIONS.  UPON THE DEATH OF A
PARTICIPANT OR INACTIVE PARTICIPANT AFTER THE COMMENCEMENT OF ANY DISTRIBUTION
IN ACCORDANCE WITH SECTION 6.3 ABOVE, THE BALANCE REMAINING IN THE ACCOUNT OF
SUCH PARTICIPANT OR INACTIVE PARTICIPANT SHALL BE DISTRIBUTED TO HIS OR HER
BENEFICIARY IN A LUMP SUM.  THE PAYMENT FROM THE ACCOUNTS SHALL OCCUR AS SOON AS
ADMINISTRATIVELY FEASIBLE AFTER THE DEATH OF THE PARTICIPANT OR INACTIVE
PARTICIPANT.


 


6.6.         WITHHOLDING AND OTHER TAX CONSEQUENCES.  FROM ANY PAYMENTS MADE
UNDER THIS PLAN, THE COMPANY SHALL WITHHOLD ANY TAXES OR OTHER AMOUNTS WHICH
FEDERAL, STATE, OR LOCAL LAW REQUIRES THE COMPANY TO DEDUCT, WITHHOLD, AND
DEPOSIT.  THE COMPANY’S DETERMINATION OF THE TYPE AND AMOUNT OF TAXES TO BE
WITHHELD FROM ANY PAYMENT SHALL BE FINAL AND BINDING ON ALL PERSONS HAVING OR
CLAIMING TO HAVE AN INTEREST IN THIS PLAN OR IN ANY ACCOUNTS UNDER THIS PLAN. 
ANY ADVERSE CONSEQUENCES INCURRED BY A PARTICIPANT OR INACTIVE PARTICIPANT WITH
RESPECT TO HIS OR HER PARTICIPATION IN THE PLAN OR IN CONNECTION WITH A
DISTRIBUTION FROM OR VESTING UNDER THE PLAN SHALL BE THE SOLE RESPONSIBILITY OF
THE PARTICIPANT OR INACTIVE PARTICIPANT.


 


6.7.         VESTING:  ALL BENEFITS ACCRUED UNDER THIS PLAN SHALL BE FULLY
VESTED AT ALL TIMES.


 


7.             FUNDING


 

All amounts deferred under this Plan remain or become general assets of the
Company.  All payments under this Plan shall come from the general assets of the
Company.  The amounts credited to a Director’s Accounts are not secured by any
specific assets of the Company.  This Plan shall not be construed to require the
Company to fund any of the benefits provided hereunder or to establish a trust
or purchase insurance or other product for such purpose.  The Company may make
such arrangements as it desires to provide for the payment of benefits.  Neither
a Director, Participant, or Inactive Participant nor his or her Beneficiary or
estate shall

 

5

--------------------------------------------------------------------------------


 

have any rights against the Company with respect to any portion of any Account
under the Plan except as general unsecured creditors.  No Director, Participant,
Inactive Participant, or Beneficiary has an interest in any Account under this
Plan until the Director, Participant, Inactive Participant, or Beneficiary
actually receives payment from the Account.  Notwithstanding the terms of this
Section, the Company may, but need not, establish a rabbi trust with respect to
all or a portion of a Participant’s Accounts.

 


8.             NON-ALIENATION OF BENEFITS


 

No Director, Participant, Inactive Participant, or Beneficiary may, except as
otherwise required by law, sell, assign, transfer, convey, hypothecate,
encumber, anticipate, pledge, or otherwise dispose of any interest in this Plan
or in any Account established under this Plan, and any attempt to do so shall be
void.  No portion of any Account shall, prior to receipt thereof, be subject to
the debts, contracts, liabilities, or engagements of any Director, Participant,
Inactive Participant, or Beneficiary.  Nothing in the preceding sentence shall
prohibit an offset of amounts which the Director, Participant, Inactive
Participant, or Beneficiary owes to the Company at any time when there is
distribution of his or her Accounts under this Plan; nor shall any provision of
the Plan impede the Company from recovering directly from a Director,
Participant, Inactive Participant, or Beneficiary, or by offset against payments
being made to them, any payments to which he or she was not entitled under the
Plan.

 


9.             LIMITATION OF RIGHTS


 

Nothing in this Plan document or in any related instrument shall cause this Plan
to be treated as a contract of employment within the meaning of the Federal
Arbitration Act, 9 U.S.C. 1 et. seq., or otherwise shall be construed as
evidence of any agreement or understanding, express or implied, that (a) the
Company will employ any person at any particular position or level of
Compensation, or (b) any person will continue as a Director.

 


10.          AMENDMENT OR TERMINATION OF PLAN


 


10.1.       THE BOARD OF DIRECTORS OF THE COMPANY MAY MODIFY, SUSPEND, OR
TERMINATE THE PLAN IN ANY MANNER AT ANY TIME.  SUCH MODIFICATION, SUSPENSION, OR
TERMINATION SHALL BE IN WRITING AND MAY NOT REDUCE ANY ACCRUED VESTED BENEFITS
ALLOCATED TO A PARTICIPANT’S ACCOUNT UNDER THIS PLAN, BUT MAY MODIFY, SUSPEND,
OR TERMINATE FUTURE ACCRUALS OR ALLOCATIONS UNDER THE PLAN AND MAY ALTER ANY
OTHER ASPECTS OF THE PLAN.


 


A.             IN MODIFYING, SUSPENDING, OR TERMINATING THE PLAN, OR IN TAKING
ANY OTHER ACTION WITH RESPECT TO THE IMPLEMENTATION, OPERATION, MAINTENANCE, OR
ADMINISTRATION OF THE PLAN, THE BOARD OF DIRECTORS MAY ACT BY A RESOLUTION OF
THE BOARD OR BY ACTION OF ITS AUTHORIZED REPRESENTATIVE.


 


10.2.       THIS PLAN SHALL TERMINATE IMMEDIATELY IF AN IMPARTIAL ARBITRATOR OR
COURT OF COMPETENT JURISDICTION FINALLY DETERMINES THAT THIS PLAN IS NOT EXEMPT
FROM THE FIDUCIARY, FUNDING, VESTING, OR PLAN TERMINATION INSURANCE PROVISIONS
OF TITLE I AND TITLE IV OF ERISA.  THE PLAN SHALL TERMINATE AS OF THE DATE OF
THE FINAL DETERMINATION THAT IT CEASED TO BE EXEMPT; AND ALL

 

6

--------------------------------------------------------------------------------


 


ACCOUNTS UNDER THIS PLAN SHALL BE DISTRIBUTED TO PARTICIPANTS, INACTIVE
PARTICIPANTS, OR BENEFICIARIES AT THE TIME AND IN THE MANNER DETERMINED BY THE
PLAN ADMINISTRATOR.


 


11.          ADMINISTRATIVE PROCEDURES AND DISPUTE RESOLUTION


 


11.1.       PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR SHALL BE THE COMPANY. 
THE BOARD OF DIRECTORS MAY ESTABLISH AN ADMINISTRATIVE COMMITTEE COMPOSED OF ANY
PERSONS, INCLUDING OFFICERS OR EMPLOYEES OF THE COMPANY, WHO ACT ON BEHALF OF
THE COMPANY IN DISCHARGING THE DUTIES OF THE COMPANY IN ADMINISTERING THE PLAN. 
NO ADMINISTRATIVE COMMITTEE MEMBER WHO IS A FULL-TIME OFFICER OR EMPLOYEE OF THE
COMPANY SHALL RECEIVE COMPENSATION WITH RESPECT TO HIS OR HER SERVICE ON THE
ADMINISTRATIVE COMMITTEE.  ANY MEMBER OF THE ADMINISTRATIVE COMMITTEE MAY RESIGN
BY DELIVERING HIS OR HER WRITTEN RESIGNATION TO THE BOARD OF DIRECTORS OF THE
COMPANY.  THE BOARD MAY REMOVE ANY COMMITTEE MEMBER BY PROVIDING HIM OR HER WITH
WRITTEN NOTICE OF THE REMOVAL.


 


11.2.       COMMITTEE ORGANIZATION AND PROCEDURES.


 


A.             THE PRESIDENT OF THE COMPANY MAY DESIGNATE A CHAIRPERSON FROM THE
MEMBERS OF THE ADMINISTRATIVE COMMITTEE.  THE ADMINISTRATIVE COMMITTEE MAY
APPOINT, ITS OWN SECRETARY, WHO MAY OR MAY NOT BE A MEMBER OF THE ADMINISTRATIVE
COMMITTEE AND MAY OR MAY NOT BE A PERSON DISTINCT FROM THE SECRETARY OF THE
COMPANY.  THE COMMITTEE SECRETARY SHALL HAVE THE PRIMARY RESPONSIBILITY FOR
KEEPING A RECORD OF ALL MEETINGS AND ACTS OF THE ADMINISTRATIVE COMMITTEE AND
SHALL HAVE CUSTODY OF ALL DOCUMENTS, THE PRESERVATION OF WHICH SHALL BE
NECESSARY OR CONVENIENT TO THE EFFICIENT FUNCTIONING OF THE ADMINISTRATIVE
COMMITTEE.  ALL REPORTS REQUIRED BY LAW MAY BE SIGNED BY THE CHAIRPERSON OR
ANOTHER MEMBER OF THE ADMINISTRATIVE COMMITTEE, AS DESIGNATED BY THE
CHAIRPERSON, ON BEHALF OF THE COMPANY.


 


B.             THE ADMINISTRATIVE COMMITTEE SHALL ACT BY A MAJORITY OF ITS
MEMBERS IN OFFICE AND MAY ADOPT SUCH RULES AND REGULATIONS AS IT DEEMS DESIRABLE
FOR THE CONDUCT OF ITS AFFAIRS.


 


11.3.       ADMINISTRATIVE AUTHORITY.  THE COMPANY AND THE COMMITTEE HAVE
COMPLETE DISCRETIONARY AUTHORITY TO PERFORM ALL FUNCTIONS NECESSARY OR
APPROPRIATE TO THE OPERATION OF THE PLAN, INCLUDING, WITHOUT LIMITATION,
AUTHORITY TO (A) CONSTRUE AND INTERPRET THE PROVISIONS OF THE PLAN DOCUMENT AND
ANY RELATED INSTRUMENT AND DETERMINE ANY QUESTION ARISING UNDER THE PLAN
DOCUMENT OR RELATED INSTRUMENT, OR IN CONNECTION WITH THE ADMINISTRATION OR
OPERATION THEREOF, (B) DETERMINE IN ITS SOLE DISCRETION ALL FACTS AND RELEVANT
CONSIDERATIONS AFFECTING THE ELIGIBILITY OF ANY DIRECTOR TO BE OR BECOME A
PARTICIPANT; (C) DECIDE ELIGIBILITY (SUBJECT TO SECTION 3) FOR, AND THE AMOUNT
OF, BENEFITS FOR ANY PARTICIPANT, INACTIVE PARTICIPANT, OR BENEFICIARY;
(D) AUTHORIZE AND DIRECT ALL DISBURSEMENTS UNDER THE PLAN; AND (E) EMPLOY AND
ENGAGE SUCH PERSONS, COUNSEL, AND AGENTS AND TO OBTAIN SUCH ADMINISTRATIVE,
CLERICAL, MEDICAL, LEGAL, AUDIT, AND ACTUARIAL SERVICES AS IT MAY DEEM NECESSARY
IN CARRYING OUT THE PROVISIONS OF THE PLAN.  THE COMPANY SHALL BE THE
“ADMINISTRATOR” AS DEFINED IN SECTION 3(16)(A) OF ERISA FOR PURPOSES OF THE
REPORTING AND DISCLOSURE REQUIREMENTS OF ERISA AND THE CODE.  THE PRESIDENT OF
THE COMPANY, OR IN HIS OR HER ABSENCE, THE GENERAL COUNSEL OF THE COMPANY, SHALL
BE THE AGENT FOR SERVICE OF PROCESS ON THE PLAN.

 

7

--------------------------------------------------------------------------------


 


11.4.       EXPENSES  ALL EXPENSES (INCLUDING FEES DESIGNATED BY COMMITTEE)
WHICH ARE NECESSARY TO OPERATE AND ADMINISTER THE PLAN, INCLUDING BUT NOT
LIMITED TO EXPENSES INCURRED IN CONNECTION WITH THE PROVISIONS OF SECTION 11.3,
SHALL BE PAID DIRECTLY BY THE COMPANY.  SUCH EXPENSES MAY NOT BE CHARGED AGAINST
PARTICIPANT ACCOUNTS OR REDUCE THE AMOUNT OF COMPENSATION OR INTEREST ACCRUALS
ALLOCATED TO PARTICIPANT ACCOUNTS UNDER THE PLAN. ALL REASONABLE COSTS INCURRED
BY A COMMITTEE MEMBER IN THE DISCHARGE OF THE COMPANY’S OR HIS OR HER DUTIES
UNDER THE PLAN SHALL BE PAID OR REIMBURSED BY THE COMPANY.  SUCH COSTS SHALL
INCLUDE FEES OR EXPENSES ARISING FROM THE COMMITTEE’S RETENTION, WITH THE
CONSENT OF THE COMPANY, OF ANY ATTORNEYS, ACCOUNTANTS, ACTUARIES, CONSULTANTS OR
RECORDKEEPERS REQUIRED BY THE COMMITTEE TO DISCHARGE ITS DUTIES UNDER THE PLAN. 
NOTHING IN THE PRECEDING TWO SENTENCES OR IN ANY OTHER PROVISIONS OF THE PLAN
SHALL REQUIRE THE COMPANY TO PAY OR REIMBURSE ANY COMMITTEE MEMBER OR ANY OTHER
PERSON FOR THE COST, LIABILITY, LOSS, FEE, OR EXPENSE INCURRED BY THE COMMITTEE
MEMBER OR OTHER PERSON IN ANY DISPUTE WITH THE COMPANY; NOR MAY ANY COMMITTEE
MEMBER OR OTHER PERSON REIMBURSE HIMSELF, HERSELF, OR ITSELF FROM ANY PLAN
CONTRIBUTIONS FOR ANY SUCH COST, LIABILITY, LOSS, FEE, OR EXPENSE.


 


11.5.       INSURANCE.  THE COMPANY MAY, BUT NEED NOT, OBTAIN LIABILITY
INSURANCE TO PROTECT ITS DIRECTORS, OFFICERS, EMPLOYEES, OR REPRESENTATIVES
AGAINST LIABILITY IN THE OPERATION OF THE PLAN.


 


11.6.       CLAIMS PROCEDURE.


 


A.             A CLAIM FOR BENEFITS SHALL BE CONSIDERED FILED ONLY WHEN ACTUALLY
RECEIVED BY THE PLAN ADMINISTRATOR.


 


B.             ANY TIME A CLAIM FOR BENEFITS IS WHOLLY OR PARTIALLY DENIED, THE
PARTICIPANT, INACTIVE PARTICIPANT, OR BENEFICIARY (HEREINAFTER “CLAIMANT”) SHALL
BE GIVEN WRITTEN NOTICE OF SUCH DENIAL WITHIN 90 DAYS AFTER THE CLAIM IS FILED,
UNLESS SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE
CLAIM.  IF THERE IS AN EXTENSION, THE CLAIMANT SHALL BE NOTIFIED OF THE
EXTENSION AND THE REASON FOR THE EXTENSION WITHIN THE INITIAL 90-DAY PERIOD. 
THE EXTENSION SHALL EXPIRE WITHIN 180 DAYS AFTER THE CLAIM IS FILED.  SUCH
NOTICE WILL INDICATE THE REASON FOR DENIAL, THE PERTINENT PROVISIONS OF THE PLAN
ON WHICH THE DENIAL IS BASED, AN EXPLANATION OF THE CLAIMS APPEAL PROCEDURE AND
APPEAL TIME LIMITS SET FORTH HEREIN, AND A DESCRIPTION OF ANY ADDITIONAL
MATERIAL OR INFORMATION NECESSARY TO PERFECT THE CLAIM, AND AN EXPLANATION OF
WHY SUCH MATERIAL OR INFORMATION IS NECESSARY.  THE DENIAL WILL ALSO INCLUDE A
STATEMENT DESCRIBING THE CLAIMANT’S RIGHT TO BRING AN ACTION UNDER
SECTION 502(A) OF ERISA FOLLOWING AN ADVERSE DETERMINATION ON REVIEW.


 


11.7.       APPEAL PROCEDURES


 


A.             ANY PERSON WHO HAS HAD A CLAIM FOR BENEFITS DENIED BY THE PLAN
ADMINISTRATOR, OR IS OTHERWISE ADVERSELY AFFECTED BY THE ACTION OR INACTION OF
THE PLAN ADMINISTRATOR, SHALL HAVE THE RIGHT TO REQUEST REVIEW BY THE PLAN
ADMINISTRATOR.  SUCH REQUEST MUST BE IN WRITING AND MUST BE RECEIVED BY THE PLAN
ADMINISTRATOR WITHIN 60 DAYS AFTER SUCH PERSON RECEIVES NOTICE OF THE PLAN
ADMINISTRATOR’S ACTION.  IF WRITTEN REQUEST FOR REVIEW IS NOT MADE WITHIN SUCH
60-DAY PERIOD, THE CLAIMANT SHALL FORFEIT HIS OR HER RIGHT TO REVIEW.  THE
CLAIMANT OR A DULY AUTHORIZED REPRESENTATIVE OF THE CLAIMANT MAY REVIEW ALL
PERTINENT DOCUMENTS AND SUBMIT ISSUES AND COMMENTS IN WRITING.

 

8

--------------------------------------------------------------------------------


 


B.             THE PLAN ADMINISTRATOR SHALL THEN REVIEW THE CLAIM.  THE PLAN
ADMINISTRATOR MAY ISSUE A WRITTEN DECISION REAFFIRMING, MODIFYING, OR SETTING
ASIDE ITS FORMER ACTION WITHIN 60 DAYS AFTER RECEIPT OF THE WRITTEN REQUEST FOR
A REVIEW, OR 120 DAYS IF SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION.  THE
CLAIMANT SHALL BE NOTIFIED IN WRITING OF ANY SUCH EXTENSION WITHIN 60 DAYS
FOLLOWING THE REQUEST FOR A REVIEW.  AN ORIGINAL OR COPY OF THE DECISION SHALL
BE FURNISHED TO THE CLAIMANT.  A NOTIFICATION OF ADVERSE BENEFIT DETERMINATION
SHALL SET FORTH, IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT (I) THE
SPECIFIC REASON OR REASONS FOR THE ADVERSE DETERMINATION; (II) REFERENCES TO THE
SPECIFIC PLAN PROVISIONS ON WHICH THE BENEFIT DETERMINATION IS BASED; (III) A
STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF
CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND OTHER
INFORMATION RELEVANT TO THE CLAIM FOR BENEFITS; AND (IV) DESCRIBE THE CLAIMANT’S
RIGHT TO BRING AN ACTION UNDER SECTION 502(A) OF ERISA.  THE DECISION SHALL BE
FINAL AND BINDING UPON THE CLAIMANT AND THE PLAN ADMINISTRATOR AND ALL OTHER
PERSONS HAVING OR CLAIMING TO HAVE AN INTEREST IN THE PLAN OR IN ANY ACCOUNT
ESTABLISHED UNDER THE PLAN.


 


11.8.       NOTICES.  ANY NOTICE FROM THE COMPANY OR THE COMMITTEE TO A
DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT, OR BENEFICIARY REGARDING THIS PLAN
MAY BE ADDRESSED TO THE LAST KNOWN RESIDENCE OF SAID PERSON AS INDICATED IN THE
RECORDS OF THE COMPANY.  ANY NOTICE TO, OR ANY SERVICE OF PROCESS UPON, THE
COMPANY OR THE COMMITTEE WITH RESPECT TO THIS PLAN MAY BE ADDRESSED AS FOLLOWS:


 

Chief Financial Officer

First Financial Bank

100 E. Lancaster Avenue

Downington, PA 19335

 


11.9.       INDEMNIFICATION.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY SHALL,
AND HEREBY DOES, INDEMNIFY AND HOLD HARMLESS ANY DIRECTOR, OFFICER, OR EMPLOYEE
OF THE COMPANY WHO IS OR MAY BE DEEMED TO BE RESPONSIBLE FOR THE OPERATION OF
THE PLAN, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, OR LIABILITIES
(INCLUDING ATTORNEYS’ FEES AND AMOUNTS PAID, WITH THE APPROVAL OF THE BOARD, IN
SETTLEMENT OF ANY CLAIM) ARISING OUT OF OR RESULTING FROM A DUTY, ACT, OMISSION,
OR DECISION WITH RESPECT TO THE PLAN, SO LONG AS SUCH DUTY, ACT, OMISSION, OR
DECISION DOES NOT INVOLVE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF
SUCH DIRECTOR, OFFICER, OR EMPLOYEE.  ANY INDIVIDUAL SO INDEMNIFIED SHALL,
WITHIN 10 DAYS AFTER RECEIPT OF NOTICE OF ANY ACTION, SUIT, OR PROCEEDING,
NOTIFY THE PRESIDENT OF THE COMPANY (OR IN THE PRESIDENT’S ABSENCE, THE CHIEF
FINANCIAL OFFICER OF THE COMPANY) AND OFFER IN WRITING TO THE PRESIDENT (OR IN
THE PRESIDENT’S ABSENCE, THE CHIEF FINANCIAL OFFICER OF THE COMPANY) THE
OPPORTUNITY, AT THE COMPANY’S EXPENSE, TO HANDLE AND DEFEND SUCH ACTION, SUIT,
OR PROCEEDING, AND THE COMPANY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
CONDUCT THE DEFENSE IN ANY SUCH ACTION, SUIT, OR PROCEEDING.  AN INDIVIDUAL’S
FAILURE TO GIVE THE PRESIDENT (OR IN THE PRESIDENT’S ABSENCE, THE CHIEF
FINANCIAL OFFICE OF THE COMPANY) SUCH NOTICE AND OPPORTUNITY SHALL RELIEVE THE
COMPANY OF ANY LIABILITY TO SAID INDIVIDUAL UNDER THIS SECTION 11.9.  THE
COMPANY MAY SATISFY ITS OBLIGATIONS UNDER THIS PROVISION (IN WHOLE OR IN PART)
BY THE PURCHASE OF INSURANCE.  ANY PAYMENT BY AN INSURANCE CARRIER TO OR ON
BEHALF OF SUCH INDIVIDUAL SHALL, TO THE EXTENT OF SUCH PAYMENT, DISCHARGE ANY
OBLIGATION OF THE COMPANY TO THE INDIVIDUAL UNDER THIS INDEMNIFICATION.

 

9

--------------------------------------------------------------------------------


 


12.          MISCELLANEOUS


 


12.1.       ALTERNATIVE ACTS AND TIMES.  IF IT BECOMES IMPOSSIBLE OR BURDENSOME
FOR THE COMPANY OR THE COMMITTEE TO PERFORM A SPECIFIC ACT AT A SPECIFIC TIME
REQUIRED BY THIS PLAN, THE COMPANY OR COMMITTEE MAY PERFORM SUCH ALTERNATIVE ACT
WHICH MOST NEARLY CARRIES OUT THE INTENT AND PURPOSE OF THIS PLAN AND MAY
PERFORM SUCH REQUIRED OR ALTERNATIVE ACT AT A TIME AS CLOSE AS ADMINISTRATIVELY
FEASIBLE TO THE TIME SPECIFIED IN THIS PLAN FOR SUCH PERFORMANCE.


 


12.2.       MASCULINE AND FEMININE, SINGULAR AND PLURAL.  WHENEVER USED HEREIN,
PRONOUNS SHALL INCLUDE ALL GENDERS, AND THE SINGULAR SHALL INCLUDE THE PLURAL,
AND THE PLURAL SHALL INCLUDE THE SINGULAR, WHENEVER THE CONTEXT SHALL PLAINLY SO
REQUIRE.


 


12.3.       GOVERNING LAW AND SEVERABILITY.  THIS PLAN SHALL, EXCEPT AS
EXPRESSLY PROVIDED FOR HEREUNDER, BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA (EXCLUSIVE OF ITS PROVISIONS REGARDING
CONFLICTS OF LAW) TO THE EXTENT THAT SUCH LAWS ARE NOT PREEMPTED BY ERISA OR
OTHER FEDERAL LAWS.  IF ANY PROVISION OF THIS PLAN SHALL BE HELD ILLEGAL OR
INVALID FOR ANY REASON, SUCH DETERMINATION SHALL NOT AFFECT THE REMAINING
PROVISIONS OF THIS PLAN WHICH SHALL BE CONSTRUED AS IF SAID ILLEGAL OR INVALID
PROVISIONS HAD NEVER BEEN INCLUDED.


 


12.4.       FACILITY OF PAYMENT.  IF THE PLAN ADMINISTRATOR, IN ITS SOLE
DISCRETION, DETERMINES THAT ANY DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT, OR
BENEFICIARY BY REASON OF INFIRMITY, MINORITY, OR OTHER DISABILITY, IS
PHYSICALLY, MENTALLY, OR LEGALLY INCAPABLE OF GIVING A VALID RECEIPT FOR ANY
PAYMENT DUE HIM OR HER OR IS INCAPABLE OF HANDLING HIS OR HER OWN AFFAIRS AND IF
THE PLAN ADMINISTRATOR IS NOT AWARE OF ANY LEGAL REPRESENTATIVE APPOINTED ON HIS
OR HER BEHALF, THEN THE PLAN ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY DIRECT
(A) PAYMENT TO OR FOR THE BENEFIT OF THE DIRECTOR, PARTICIPANT, INACTIVE
PARTICIPANT, OR BENEFICIARY; (B) PAYMENT TO ANY PERSON OR INSTITUTION
MAINTAINING CUSTODY OF THE DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT, OR
BENEFICIARY; OR (C) PAYMENT TO ANY OTHER PERSON SELECTED BY THE PLAN
ADMINISTRATOR TO RECEIVE, MANAGE, AND DISBURSE SUCH PAYMENT FOR THE BENEFIT OF
THE DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT, OR BENEFICIARY.  THE RECEIPT BY
ANY SUCH PERSON OF ANY SUCH PAYMENT SHALL BE A COMPLETE ACQUITTANCE THEREFOR;
AND ANY SUCH PAYMENT, TO THE EXTENT THEREOF, SHALL DISCHARGE THE LIABILITY OF
THE COMPANY, THE COMMITTEE, AND THE PLAN FOR ANY AMOUNTS OWED TO THE DIRECTOR,
PARTICIPANT, INACTIVE PARTICIPANT, OR BENEFICIARY HEREUNDER.  IN THE EVENT OF
ANY CONTROVERSY OR UNCERTAINTY REGARDING WHO SHOULD RECEIVE OR WHOM THE PLAN
ADMINISTRATOR SHOULD SELECT TO RECEIVE ANY PAYMENT UNDER THIS PLAN, THE PLAN
ADMINISTRATOR MAY SEEK INSTRUCTION FROM A COURT OF PROPER JURISDICTION OR MAY
PLACE THE PAYMENT (OR ACCOUNT) INTO SUCH COURT WITH FINAL DISTRIBUTION TO BE
DETERMINED BY SUCH COURT.


 


12.5.       CORRECTION OF ERRORS.  ANY CREDITING OF COMPENSATION OR INTEREST
ACCRUALS TO THE ACCOUNTS OF ANY DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT, OR
BENEFICIARY UNDER A MISTAKE OF FACT OR LAW SHALL BE RETURNED TO THE COMPANY.  IF
A DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT, OR BENEFICIARY IN AN APPLICATION
FOR A BENEFIT OR IN RESPONSE TO ANY REQUEST BY THE COMPANY OR THE PLAN
ADMINISTRATOR FOR INFORMATION, MAKES ANY ERRONEOUS STATEMENT, OMITS ANY MATERIAL
FACT, OR FAILS TO CORRECT ANY INFORMATION PREVIOUSLY FURNISHED INCORRECTLY TO
THE COMPANY OR THE PLAN ADMINISTRATOR, OR IF THE PLAN ADMINISTRATOR MAKES AN
ERROR IN DETERMINING THE AMOUNT PAYABLE TO A DIRECTOR, PARTICIPANT, INACTIVE
PARTICIPANT, OR BENEFICIARY, THE COMPANY OR THE PLAN ADMINISTRATOR MAY CORRECT
ITS ERROR AND ADJUST ANY PAYMENT ON THE BASIS OF CORRECT FACTS.  THE

 

10

--------------------------------------------------------------------------------


 


AMOUNT OF ANY OVERPAYMENT MAY BE DEDUCTED FROM OR ADDED TO THE NEXT SUCCEEDING
PAYMENTS, OR THE PLAN ADMINISTRATOR MAY MAKE A REQUEST FOR REIMBURSEMENT FROM
THE DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT OR BENEFICIARY AS DIRECTED BY
THE PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR AND THE COMPANY RESERVE THE
RIGHT TO MAINTAIN ANY ACTION, SUIT, OR PROCEEDING TO RECOVER ANY AMOUNTS
IMPROPERLY OR INCORRECTLY PAID TO ANY PERSON UNDER THE PLAN OR IN SETTLEMENT OF
A CLAIM OR SATISFACTION OF A JUDGMENT INVOLVING THE PLAN.


 


12.6.       MISSING PERSONS.  IN THE EVENT A DISTRIBUTION OF A PART OR ALL OF AN
ACCOUNT IS REQUIRED TO BE MADE FROM THE PLAN TO A DIRECTOR, PARTICIPANT,
INACTIVE PARTICIPANT, OR BENEFICIARY, AND SUCH PERSON CANNOT BE LOCATED, THE
RELEVANT PORTION OF THE ACCOUNT SHALL REMAIN SUBJECT TO THE PLAN.  IF THE
AFFECTED DIRECTOR, PARTICIPANT, INACTIVE PARTICIPANT, OR BENEFICIARY LATER
CONTACTS THE COMPANY, HIS OR HER PORTION OF THE ACCOUNT SHALL BE REINSTATED AND
DISTRIBUTED AS SOON AS ADMINISTRATIVELY FEASIBLE.  PRIOR TO FORFEITING ANY
ACCOUNT, THE COMPANY SHALL ATTEMPT TO CONTACT THE DIRECTOR, PARTICIPANT,
INACTIVE PARTICIPANT, OR BENEFICIARY BY RETURN RECEIPT MAIL (OR OTHER CARRIER)
AT HIS OR HER LAST KNOWN ADDRESS ACCORDING TO THE COMPANY’S RECORDS AND, WHERE
PRACTICAL, BY LETTER-FORWARDING SERVICES OFFERED THROUGH THE INTERNAL REVENUE
SERVICE, OR THE SOCIAL SECURITY ADMINISTRATION, OR SUCH OTHER MEANS AS THE PLAN
ADMINISTRATOR DEEMS APPROPRIATE.


 

11

--------------------------------------------------------------------------------